Order, Supreme Court, New York County, entered on April -23, 1971, in a proceeding for corporate dissolution, denying petitioners’ motion for summary judgment, unanimously reversed, on the law, without costs and without disbursements, and the motion granted. Petitioners own % and respondents % of the outstanding capital stock of Yorkville Associates. They also constitute all of the directors of Yorkville. The corporation’s charter and by-laws require unanimous consent of directors and shareholders as to all corporate matters. In 1967 respondent, Martin Langer, commenced a stockholders’ derivative suit against petitioners and a temporary receiver was appointed therein. That action is still pending and that receiver is still in possession. The dispute between the two family factions has rendered it impossible for the corporation to function. All of the grounds for dissolution provided for in subdivision (a) of section 1104 of the Business Corporation Law are undeniably present here. No contested issues of fact have been shown, and, accordingly, no hearing is necessary. (Matter of Gordon & Weiss, 32 A D 2d 279.) Concur — Stevens, P. J., Capozzoli, MeGivern, Markewich and Tilzer, JJ.